                                                                                                                               __ ____,,.._.
                                                                                                                                 "



        ~



AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                           Fi LED
                                                                                                                            DEC 11 ZOHl
                                        UNITED STATES DISTRICT COUF                                             r
                                                                                                                        CLERK US DISTRICT COURT

                                                                                                                    9
                                                                                                               . ~ UTHERN DISTRJOJ CAL~~PUTY
                                                                                                                                        RNL~
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UN!TED STATESOFAMERICA                                        JUDGMENT IN A CRIMtN;tt; CASE                            1:1°
                                   v.                                        (For Offenses Committed On or After November 1, 1987)
      ALEJANDRO ALBERTO CA TIVO-VASQUEZ (1)
                                                                                Case Number:          l 8CR5 l 79-W

                                                                             Robert Carriedo
                                                                             Defendant's Attorney
REGISTRATION NO.                   72938298
D -
THE DEFENDANT:
1ZJ pleaded guilty to count(s)           One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                     Connt
Title & Section                      Nature of Offense                                                                          Nnmber(s)
18 USC 1544                          MISUSE OF PASSPORT                                                                                I




     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D Count(s)                                                                        dismissed on the motion of the United States.

1ZJ    Assessment: $100.00-Waived


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZJ No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             December I 0. 2018
                                                                             Date of!mposition of Sent nee



                                                                             HON. THOMAS   HELAN
                                                                             UNITED STATES DISTRICT WOGE




                                                                                                                                 18CR5179-W
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ALEJANDRO ALBERTO CATIVO-VASQUEZ (I)                                     Judgment - Page 2 of 2
CASE NUMBER:              18CR5179-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
                                                              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on


at                                         with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                         18CR5179-W
